Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Restriction/Election
Applicant’s election without traverse of Group I, claims 1-4 and 14-18, in the reply filed on July 26, 2021 is acknowledged.
		The examiner notes applicant’s request for potential rejoinder.  The withdrawn claims should be carefully considered and/or amended to insure that they are drafted with respect to statutory requirements.  For example, claims 19 and 20 constitute “use claims” which are both indefinite and non-statutory. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134647 to Ozmeral et al.
Ozmeral et al. disclose a catalyst composition that may comprise a solid acid selected from a zeolite NaX that has been treated, modified or otherwise supported on the zeolite NaX material, substantially the composition under examination in this application.  The supported material is an inorganic salt that may be alkali metal phosphate salts, wherein the alkali metal can be sodium.  The reference indicates that the catalyst has a high surface area that can be 500 m2/g.  Because these provided surface areas are measured subsequent to phosphorus salt impregnation, the skilled artisan would expect the surface area of the zeolite itself to be higher initially, and therefore inclusive of the claimed limitation of 527 m2/g.  As applicant’s claim reflects surface area prior to the phosphorus treatment, based on the language of the instant claims, it would not be unexpected for the prior art to start with a zeolite of surface area 527 m2/g, which decreases toward 500 m2/g after phosphate impregnation. Evidence for this position may be found in Table 6, which indicates that a related NaY zeolite is nearly 700 m2/g prior to phosphate loading.  The particle size of the reference may be on the order of 20-60 mesh, consistent with the material claimed herein.  The Si/Al of a 
	With respect to the product by process claims, these process steps are accorded little weight in that the claims are still directed to a product.  However, it should be pointed out that as the zeolite of Ozmeral et al. may be wet impregnated with sodium phosphate in aqueous solution for deposition, followed by drying/calcining to form the product solid, it is very reasonable to conclude that the same product is being produced in the absence of any evidence to the contrary.
The only substantive differences between the prior art and the claimed product are the scope of the claimed catalyst and the intended utility of the claimed material.
With respect to the scope, although the reference lists far more species of zeolite and phosphate compounds from which to select, zeolite NaX and either disodium or trisodium phosphate are each specifically recited by Ozmeral et al.  Accordingly, there is a very strong expectation of success based on the specificity of the reference disclosure.  
With respect to utility, the intended use of a composition is accorded little weight in the evaluation of a composition claim.  As Ozmeral et al. disclose a substantially similar composition, simple recognition of a previously unrecognized method for the use thereof is not an inventive limitation on the composition itself.
See particularly paragraphs [0008], [0010], [0031], [0061], [0076], [0080], [0083], [0116], [0134], and [0153], although the entire document is particularly pertinent.
					

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Mielczarshi et al. reference has a discussion with respect to the alkali-modification of zeolites in a toluene alkylation reaction. 
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732